Citation Nr: 0022090	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  96-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This matter comes from the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  Initially, the Board must 
make a determination as to which issue or issues are before 
the Board at this time.  Under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(1999).

In a January 1996 rating determination, six claims raised by 
the veteran were denied by the RO.  In a timely notice of 
disagreement dated February 1996, it was indicated that he 
wished to file a notice of disagreement regarding issue 
number three, the denial of the claim of service connection 
for chronic obstructive pulmonary disease.  At this time, the 
veteran's representative cited no other issue.  The notice of 
disagreement made no reference to a claim of service 
connection for hypertension.

A statement of the case was issued on the claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease.  A timely substantive appeal to this 
statement of the case was received by the RO in May 1996.  
Accordingly, the claim of entitlement to service connection 
for chronic obstructive pulmonary disease (hereinafter 
sometimes referred to as "COPD") is before the Board at 
this time.  

In his May 1996 substantive appeal, the veteran noted his 
claim of service connection for hypertension.  The RO appears 
to have accepted this as a notice of disagreement.  The issue 
of service connection for hypertension was cited in a 
statement of the case dated June 1996 and was noted within 
the supplemental statements of the case issued in September 
1999 and December 1999.  

In a substantive appeal dated July 1996, he made reference to 
hypertension.  Accordingly, there is a basis for the Board to 
adjudicate the claim of entitlement to service connection for 
hypertension at this time.  

Following the issuance of the March 1996 statement of the 
case regarding the claim of service connection for chronic 
obstructive pulmonary disease, the veteran raised an 
additional claim.  In a March 1996 application for 
compensation or pension, the veteran raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In a June 1996 rating determination, 
service connection for PTSD, a personality disorder, alcohol 
abuse or other psychiatric disorder was denied by the RO.  
Entitlement to a nonservice-connected pension was also denied 
by the RO.  As noted above, a substantive appeal was received 
by the RO in July 1996.  The RO correctly accepted this as a 
notice of disagreement to the June 1996 rating determination.  
Accordingly, a statement of the case regarding service 
connection for PTSD, a personality disorder, alcohol abuse or 
other psychiatric disorder was issued by the RO in October 
1996.  In this regard, it is important to note that in his 
substantive appeal of July 1996, the veteran made no 
reference to a VA pension.  Accordingly, the statement of the 
case issued in October 1996 also made no reference to a 
pension.  

Additional information regarding the claim of PTSD was 
received by the RO in February 1997.  The RO issued a 
supplemental statement of the case regarding the claim of 
service connection for PTSD, a personality disorder, alcohol 
abuse, or some other form of psychiatric disorder in April 
1997.  However, at no time did the RO receive a substantive 
appeal regarding this new claim.  The Board has reviewed the 
procedural history of this case.  There is no basis to find 
any statement submitted by either the veteran or his 
representative following the April 1997 supplemental 
statement of the case to be a valid substantive appeal.  As 
clearly stated within 38 C.F.R. § 20.202 (1999), a 
substantive appeal consists of a properly submitted VA Form 9 
or correspondence containing the "necessary information."  
At no time has either the veteran or his representative 
submitted a document that the Board may consider to be a 
timely substantive appeal to either the April 1997 
supplemental statement of the case or the October 1996 
statement of the case.  As a result, the issues of service 
connection for PTSD, a personality disorder, alcohol abuse or 
some other form of psychiatric disorder, and entitlement to 
service connection for a pension is not before the Board at 
this time.  Prior to formally appealing these additional 
claims to the Board, the veteran may wish to carefully 
consider the Board's determination in this case.

The veteran initially requested a hearing to be held before a 
member of the Board.  However, in May 2000, the veteran 
stated that he wished to cancel his hearing before the Board 
scheduled for May 1, 2000.  The veteran also stated that he 
had no additional evidence to add and wished to rest his 
claim on the evidence already submitted.  Accordingly, the 
Board will proceed with the adjudication of the issues before 
the Board before it at this time.  


FINDING OF FACT

The claims of entitlement to service connection for chronic 
obstructive pulmonary disease and hypertension are not 
supported by competent evidence showing that the claims are 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for chronic 
obstructive pulmonary disease and hypertension are not well 
grounded.  38 U.S.C.A. § 5107(a) (1991).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Background

As noted above, the veteran served on active duty from May 
1968 to December 1969.  At his induction evaluation in 
January 1968, he reported difficulties with asthma and 
shortness of breath.  No reference was made to COPD or 
hypertension.  During the veteran's service, neither the 
veteran nor any health care provider diagnosed him with COPD 
or hypertension.  In August 1969, he was treated for pain in 
the left side of his chest.  It was noted the he had a 
history of asthma and smoked two and one-half packs of 
cigarettes per day.  Physical examination was negative and 
the impression was probable chest wall pain.  No diagnosis of 
COPD was found.  At his separation evaluation in December 
1969, the veteran noted asthma, shortness of breath, and pain 
or pressure in his chest on his report of medical history.  
He did not report any hospital treatment in service.  
Physical examination at this time, including evaluation of 
the veteran's lung and chest, was normal.  Hypertension was 
not found.  A chest X-ray was reported to be normal.  The 
examiner stated that all of the veteran's conditions existed 
prior to service.  He was discharged from active service that 
month. 

The veteran filed his initial claim for VA compensation in 
April 1995, decades after his discharge from active service.  
He was asked to report any relevant medial treatment in 
service and he marked this block on the form "N/A".  
Medical records cited by the veteran were obtained by the RO.  
The veteran has been diagnosed with COPD.  However, at no 
point has any health care provider associated his COPD or 
hypertension with active service.  

In a May 1995 VA examination, the examiner noted recurring 
COPD.  The examiner reported that the veteran has emphysema 
that was first detected only one year ago.  It was indicated 
that he was known to smoke 2 to 3 packs a day for 34 years.  
The history of COPD was compatible with a history of 
cigarette smoking.  A 20-year history of hypertension was 
reported by the veteran (approximately six years after his 
discharge from active service).  Additional outpatient 
treatment records were obtained by the RO.  Significantly, no 
reference was made to COPD or hypertension associated with 
the veteran's active service.  

In his substantive appeal dated May 1996, the veteran noted 
that X-rays taken overseas in Vietnam showed damage to the 
lungs.  He reported the X-rays were taken at a hospital in Da 
Nang.  He did not identify the hospital or date of the 
alleged treatment.  He indicated that many times the dust 
would get to him and he could not breathe.  It was contended 
that he had a lung disorder before service and that it became 
worse while in Vietnam.  With regard to his hypertension, he 
appears to note no examination at his separation from his 
term of service (ETS).  He contends that if he had an 
examination his hypertension would have "showed up".  He 
believed that his health problems were related to his service 
in the Vietnam War.

In November 1999, the veteran supplied additional medical 
records.  Once again, none of these medical records 
associated his COPD or hypertension with his active service.  
In November 1999, he indicated that more medical reports were 
on the way.  However, in May 2000, he canceled his request 
for a hearing and stated that he had no additional evidence 
to add.  He also stated that he wished to rest his claim on 
the evidence already submitted.  In July 2000, the veteran's 
representative prepared written argument.  

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
apparently been diagnosed with COPD and  hypertension (though 
this is not entirely clear).  With respect to the second 
prong of the Caluza analysis, a review of the service medical 
records fails to indicate treatment for COPD or hypertension.  
While a history of asthma was noted in August 1969, there is 
no indication of either treatment of COPD or hypertension 
within service.  At his induction evaluation in January 1968, 
the veteran clearly indicated that he suffered from both 
asthma and shortness of breath prior to his enlistment into 
active service.  The separation examination, including a 
chest x-ray, was negative.

Regarding the third prong of the Caluza analysis, nexus 
evidence, the veteran has failed to provide a link between 
the current disabilities and service.  There is no competent 
medical evidence to associate COPD or hypertension with his 
active service.  Accordingly, under the Court's determination 
in Caluza, the claims are not well grounded.  

The Board does not find that the application of 38 C.F.R. 
§ 3.303(b) (1999), would change the result.  The veteran is 
competent to describe manifestations observable to a lay 
party such as pain.  He is also competent to provide evidence 
of continuity of symptomatology of such manifestations.  He 
is not, however, competent to associate his current COPD or 
hypertension with difficulties he believes he had during 
service more than 25 years ago.  The Court has made clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5, (1994).  In 
this case, COPD or hypertension involves internal structures 
that are not observable to a lay party.  Therefore, he cannot 
link the manifestations he can observe with a disability that 
he cannot observe as a lay party.  

Regarding the contention that his preservice asthma and 
shortness of breath were worsened by his active service and 
his exposure to dust while serving in Vietnam, the veteran is 
simply not competent to arrive at such a medical opinion.  As 
stated by the Court, the burden is on the veteran to show a 
well-grounded claim based on aggravation in service, 
including evidence of a permanent increase in disability.  
Adams v. West, 13 Vet. App. 453, 457 (2000) (citing Maxson v. 
West, 12 Vet. App. 453, 459-60 (1999)).  There is absolutely 
no evidence that even suggests the asthma increased in 
severity during service, triggering the presumption of 
aggravation.  As stated by the Court, where there is no 
inservice increase in severity, the presumption of 
aggravation does not apply.  Daniels v. Gober, 
10 Vet. App. 474, 479 (1997); Verdon v. Brown, 
8 Vet. App. 529, 538 (1996); Falzone v. Brown, 
8 Vet. App. 398, 402 (1995); and Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  In this case, he has provided 
absolutely no medical evidence to support the conclusion that 
his preservice asthma condition (assuming it existed during 
service) was increased in severity during service.  

The Board has considered the veteran's contentions in the 
record in light of Savage.  However, while the veteran is 
competent to provide evidence of continuity of symptomatology 
of the manifestations perceivable to a lay party, he is not 
competent to link those manifestations with his current 
condition.  Further, as explained above, a well-grounded 
claim requires medical evidence of a nexus between the 
inservice disease and the current disability.  Epps, supra.  
To be well grounded, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement.  Dixon, supra.  The medical evidence of 
record does not establish a link between the current 
disability and a disease of service origins.  Further, he has 
provided no evidence to support the conclusion that any 
preexisting disability was worsened by service.  Because the 
veteran has not shown incurrence of this disability in 
service or evidence of a nexus between his current COPD or 
hypertension and service, the claims are not well grounded 
and must be denied.  

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a) to 
advise him to submit such evidence to complete their 
application for benefits.  The Court has also held, however, 
that the obligation exists only in limited circumstances 
where the veteran has referenced other known and "existing" 
evidence.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In this case, neither the Board nor the RO is on notice of 
the existence of any evidence which exists that, if true, 
would make the veteran's claims for service connection 
plausible.  The Board has noted the veteran's reference to 
hospitalization in "Danang."  He has not provided such 
basic information as the name of the facility or the date of 
the alleged treatment, even when he was requested 
specifically to do so on his application for benefits.  Thus, 
the veteran failed to provide when requested the information 
that would permit the Board to request the record custodians 
to conduct a meaningful search for such purported records.  
Further, the record shows that he reported no such 
hospitalization at the separation examination or on his 
initial claim for benefits.  The record also shows the chest 
X-ray at separation was negative.   Therefore, the Board 
finds the VA has fully discharged any duty to inform the 
veteran of the type of evidence required to support his claim 
and to complete his application.  Consequently, the claims 
must be denied.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.  

Entitlement to service connection for hypertension is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

